UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 4, 2012 BLUFOREST INC. Exact name of registrant as specified in its charter Nevada 000-53614 26-2294927 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Ave. Republica del Salvador y Shyris Edificio Onix piso 10-C Quito Ecuador (Address of principal executive offices) (Zip Code) 593-937-62435 Registrant’s telephone number, including area code n/a (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 SECTION 8.01 - OTHER EVENTS BluForest Inc. (the "Company") is taking steps to meet the minimum listing requirements for senior exchange NASDAQ. The Board of Directors andMajor shareholdershave approved a 30 to 1 reverse split ofthe Company'soutstanding common stock. The aforementioned transaction will require approval from FINRA prior to taking effect. The Company believes this will result in a higher per share trading price of its Common Stock and may enable the Company to meet the listing requirements for the NASDAQ or other senior exchange as well as attract additional interest in its common stock from the investment community. However, the company cannot provide assurances that NASDAQ will ultimately approve the Company's application for listing on the NASDAQ Capital Market. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. BLUFOREST INC. Dated: December 5, 2012 By: /s/ Charles Miller Name: Charles Miller ` Title: Chief Executive Officer/ Chief Financial Officer 2
